Exhibit 10.35

AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT, dated as of February 9, 2011, to Executive Employment Agreement,
dated as of June 2, 2010, between Michael Mauler (“Executive”) and GameStop
Corp. (the “Company”) (such agreement, the “Original Agreement”). (Defined terms
used herein shall have the respective meanings ascribed thereto in the Original
Agreement.)

WHEREAS, the Parties desire to modify the Original Agreement as provided below;

NOW, THEREFORE, the Parties hereby agree that the Original Agreement shall be
modified as follows:

1. Term of Employment. The second sentence of Section 2 of the Original
Agreement, which provides for annual renewal of the Agreement following the
expiration of the term (including any renewal term), is hereby deleted in its
entirety.

2. Termination by Executive Following a Change in Control. Section 4(f) of the
Original Agreement, which entitles the Executive to terminate his employment
following a Change in Control, is hereby deleted in its entirety. As a result,
(a) clause (ii) in Section 5(b), which reads “other than by the CIC Termination
Date following a Change in Control”, and clause (ii) in Section 5(c), which
reads “Executive terminates his employment by the CIC Termination Date following
a Change in Control”, are hereby deleted and replaced by “[reserved]”, and
(b) the words “or by the CIC Termination Date following a Change in Control” in
Section 6 are hereby deleted.

3. Miscellaneous. Except as modified by this Amendment mutatis mutandis, all
terms and conditions set forth in the Original Agreement shall continue to apply
and remain unchanged and in full force and effect, and any reference in the
Original Agreement to “this Agreement” shall mean the Original Agreement as
modified by this Amendment.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

EXECUTIVE:

/s/ Michael Mauler

Michael Mauler

THE COMPANY:

GAMESTOP CORP.

By:

 

/s/ Paul Raines

Name:

 

Paul Raines

Title:

 

Chief Executive Officer

 

2